Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on April 7, 2021. Claims 1, 3, 4, 7-8, 11, 13, 15-16 and 26-27 are pending and currently examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(Previous Rejection - Maintained) Claims 1, 3, 4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dickey et al. (US 2012/0082700 A1, published on April 5, 2012, submitted in IDS filed on May 20, 2019) in view of Gilbert et al. (Antiviral Res. 2008 Jun;78(3):223-9, Epub 2008 Feb 4, submitted in IDS filed on May 20, 2019) and/or Da Dalt et al. (Emerg Infect Dis. 2010 Nov;16(11 ):1813-5, submitted in IDS filed on May 20, 2019). This rejection is extended to new claim 26.

(Previous Rejection - Maintained) Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dickey et al. (US 2012/0082700 A1, published on April 5, 2012, submitted in IDS filed on May 20, 2019) in view of McClellan et al. (Drugs 2001; 61 (2): 263-283). This rejection is extended to new claim 27. 

Applicant argues that currently claimed combinations demonstrate surprising and unexpected results that one of skill would not have reasonably expected given the content of the cited references. Applicant refers to Figures 1 and 3 of the instant specification for support, arguing that Figure 1 shows that when the combination of PUL-42 and oseltamivir were administered a robust protection against virus challenge was seen across all treatment regimes, and that, similarly, Fig. 3 shows, ribavirin at experimental dosage had only little antiviral effect, PUL-42 showed effective antiviral effect, but PUL-42 with ribavirin showed robust antiviral protection.
Applicant’s arguments are not persuasive. "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex 
To evaluate if the claimed invention produces unexpected results, one must consider if the results produced by the claimed invention are commensurate in scope with the claims and how the results compare with the closest prior art. See MPEP Section 716.02(d) and (e). 
Results in FIG. 1 and FIG 3 are limited in combining PUL-042 with Oseltamivir  or ribavirin in treating influenza virus infection, while the claims are to a large extent generic in terms of the TLR9 agonist, antiviral pharmaceuticals, and infectious diseases to be treated. Additionally, the results do not appear to provide sufficient information on how results for the combination treatment compare with proper prior art, e.g., treatment with PUL-042 alone.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

(Previous Rejection – Maintained) Claims 1, 3, 4, 7-8 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent 10,286,065 B2. This rejection is extended to new claim 26.
(Previous Rejection – Maintained) Claims 1, 3, 4, 7-8, 11, 13 and 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 9,186,400 B2 in view of Dickey et al. (US 2012/0082700 A1, published on April 5, 2012, submitted in IDS filed on May 20, 2019), Gilbert et al. (Antiviral Res. 2008 Jun;78(3):223-9, Epub 2008 Feb 4, submitted in IDS filed on May 20, 2019), Da Dalt et al. (Emerg Infect Dis. 2010 Nov;16(11 ):1813-5, submitted in IDS filed on May 20, 2019), and/or McClellan et al. (Drugs 2001; 61 (2): 263-283), as applied in the art rejections above. This rejection is extended to new claims 26-27.
(Previous Rejection – Maintained) Claims 1, 3, 4, 7-8, 11, 13 and 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent 9,504,742 B2 in view of Dickey et al. (US 2012/0082700 A1, published on April 5, 2012, submitted in IDS filed on May 20, 2019), Gilbert et al. (Antiviral Res. 2008 Jun;78(3):223-9, Epub 2008 Feb 4, submitted in IDS filed on May 20, 2019), Da Dalt et al. (Emerg Infect Dis. 2010 Nov;16(11 ):1813-5, submitted in IDS filed on May 20, 2019), and/or McClellan et al. (Drugs 2001; 61 (2): 263-283), as applied in the art rejections above. This rejection is extended to new claims 26-27.

Accordingly, the above double patenting rejections are maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648